DETAILED ACTION
1.	Claims 7-10 have been presented for examination. 
	Claims 1-6 and 11-13 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) dated 24 November 2014.
Response to Arguments
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered.
i)	With respect to Applicants arguments regarding their amendment reciting “automatically adjusting the inputted value….that comes closes to the inputted value…” the Examiner notes that as was noted E and K do not explicitly recite to automatically adjust the inputted value of the parameter to an adapted inputted value of the parameter that comes closest to the inputted value without violating any of the stored limit values by the resulting motion profile. However Kohler recites to automatically adjust the inputted value of the parameter to an adapted inputted value of the parameter that comes closest to the inputted value without violating any of the stored limit values by the resulting motion profile. (Kohler. Column 11, Lines 25-47) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the adjustment of Kohler with the real time aspect of K and the motion profile of E in order to create “optimum motion profiles…” (Kohler. Column 11, Line 45-47) The Examiner noted this prior art but no explicit response was provided as to how Kohler does not teach the claimed limitation. Therefore the prior art rejection is MAINTAINED.
ii)	With respect to Applicants arguments regarding “visualization” the Examiner notes that E recites in Paragraph 29, the visualization of variations. This is also seen in E in at least paragraphs 62 and 64 such as “The original motion (an axial curve without a STOP event) can also be represented graphically in a diagram.” The Examiner also notes that K discloses wherein the visualization is in real time in at least Paragraph 13. No explicit  MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	Claim(s) 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Erlanoen et al. U.S. Patent Publication No. 2002/0022905, hereafter E in view of Korajda et al. U.S. Patent Publication No. 2008/0188976, hereafter K, further in view of Kohler, U.S. Patent No. 7438192, hereafter Kohler.

Regarding Claim 7: E discloses A computer-based design system for an electric drive system, comprising: 
a. a cam editor having a graphical user interface, wherein the graphical user interface sets values of parameters of a motion profile of the electric drive system on the basis of user inputs; (Paragraph 22 and 28. Figure 2)
b. a limit value memory, which stores limit values of the motion profile; and (Paragraph 23, path and time limits)
(Paragraph 23, “In other words, the system knows the physical limits of each axis and simply does not allow movement processes that would extend outside these physical limits.”)
wherein the design system visualizes deviations of a motion profile projected by the design system from a motion profile executed by the drive system on the basis of the projected motion profile. (Paragraph 29, visualize variations. Paragraphs 62 and 64.)
E does not explicitly disclose wherein the visualization is in real time.
	However K discloses wherein the visualization is in real time. (K. Paragraph 13)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the real time aspect of K with the motion profile of E in order to allow for “a realtime-capable and event-controlled motion guidance is achieved, and fast, flexible adaptation of motion profiles to external events is possible.  Also, as noted, jumps between the segments within one motion profile are possible, which leads to great path calculation flexibility and high user-friendliness, or in other words intuitive operation.  A fast reaction to process events is also possible.”
	E and K do not explicitly recite to automatically adjust the inputted value of the parameter to an adapted inputted value of the parameter that comes closest to the inputted value without violating any of the stored limit values by the resulting motion profile. 
	However Kohler recites to automatically adjust the inputted value of the parameter to an adapted inputted value of the parameter that comes closest to the inputted value without violating any of the stored limit values by the resulting motion profile. (Kohler. Column 11, Lines 25-47)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the adjustment of Kohler with the real time aspect of K and the motion profile of E in order to create “optimum motion profiles…” (Kohler. Column 11, Line 45-47)

Regarding Claim 8: E discloses The design system according to claim 7, wherein a. the parameters of the motion profile comprise one of more of: support points of the motion profile, coordinates of the support points of the motion (Paragraph 23, path-time curve) , a slope of the motion profile, (Paragraph 23, path-time curve) a curve shape of the motion profile, (Paragraph 23, path-time curve) a travel range of the motion profile, segments of the motion profile, segment borders of the motion profile, speeds at segment limits of the motion profile, segment margin values of the motion profile, an acceleration of the motion profile, a jolt of the motion profile, and types of segments of the motion profile.

Regarding Claim 9: E discloses The design system according to claim 7, wherein the limit values define one or more of: a maximum speed, (Paragraph 20, speed) a maximum acceleration, (Paragraph 20, acceleration) a maximum jolt, a maximum travel range, and segment borders of the motion profile.

Regarding Claim 10: E discloses The design system according to claim 7, wherein a. the cam editor provides user inputs by which parameters that have been selected previously are displaced vertically or horizontally, wherein the cam editor has a first adjustment mode during which previously-selected parameters can only be displaced horizontally, and wherein the cam editor has a second adjustment mode during which the previously-selected parameters can only be displaced vertically. (Paragraph 46, horizontal and vertical adjustment)
Conclusion
5.	All Claims are rejected.		

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.


SAA




January 12, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128